internal_revenue_service index numbers number release date department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom corp - plr-115480-98 date date distributing controlled business x business y a b state a state b state c this is in response to your authorized representative’s letter dated date requesting rulings under sec_355 of the code with respect to a proposed transaction additional plr-115480-98 information was received in letters dated date date date and date the material information submitted is summarized below distributing is a closely-held corporation which files its federal_income_tax return on a calendar_year basis distributing is engaged in business x and business y financial information has been received indicating that business x and business y have each had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the last five years distributing has one class of stock outstanding an employee of distributing holds options on a shares or approximately b percent of distributing stock distributing conducts business x chiefly at two facilities in state a distributing conducts business y chiefly at a different facility in state a recently distributing began to expand business y by constructing a second facility for business y at a fourth location in state a in year sales offices for both business x and business y are located both in state a and in state b distributing has also leased warehouse space for its business y product in state c distributing has submitted information establishing that the leasing of such property in state c will subject distributing to state c tax on a portion of its income from both business x and business y information documentation and analysis have been provided demonstrating that a separation of business x and business y into separate corporations will result in significant savings in state c tax the information indicates that those savings meet the requirements of appendix a sec dollar_figure of revproc_96_30 1996_1_cb_696 in order to accomplish that separation distributing proposes the following series of transactions distributing will form controlled which will have no stock authorized and outstanding other than one class of common_stock distributing will contribute the assets of business y subject_to the assumption of certain liabilities associated with business y to controlled in exchange for all the controlled common_stock distributing will then distribute pro_rata to its shareholders all of the controlled stock held by distributing the distribution in connection with the distribution the outstanding_stock option agreement will be amended to entitle the option holder to purchase controlled stock in addition to distributing stock in order to maintain the same current economic_interest in distributing’s businesses the following representations have been made in connection with the proposed transactions a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing plr-115480-98 b the five years of financial information submitted on behalf of distributing is representative of distributing’s present operation and with regard to such corporation there have been no substantial operational changes other than the construction of the new business y facility mentioned above since the date of the last financial statements submitted c following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business with the following exceptions shareholder a will continue as president of both distributing and controlled distributing’s present vice president of finance will be vice president of finance for both distributing and controlled and distributing’s finance and data processing areas will continue to serve both distributing and controlled controlled will reimburse distributing for work performed by any employee on behalf of controlled with compensation determined at fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length d the distribution is carried out for the following corporate business_purpose among others cost saving the distribution is motivated in whole or substantial part by that corporate business_purpose e distributing is not an s_corporation within the meaning of sec_1361 and there is no present plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 f there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled g there is no plan or intention by either distributing of controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 h the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject i the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred j distributing neither accumulated its receivables nor made extraordinary payment of its payables in anticipation of the transaction k no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution plr-115480-98 l payments made in connection with all continuing transactions will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m no two parties to the transaction are investment companies as defined in sec_368 and iv based solely on the information submitted and the representations made we have concluded that the transfer by distributing to controlled of the assets of business y subject_to the assumption of certain liabilities associated with business y in exchange for all of the common_stock of controlled followed by the distribution of all the controlled stock to the shareholders of distributing will constitute a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 of the code distributing will recognize no gain_or_loss upon the transfer of assets to controlled in exchange for controlled stock and the assumption_of_liabilities as described above sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of the assets in exchange for all the shares of controlled sec_1032 controlled's basis in the distributing assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to the transaction sec_362 controlled's holding_period of the distributing assets received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 the shareholders of distributing will recognize no gain_or_loss and no amount will be included in the income of the shareholders of distributing upon the receipt of controlled stock in exchange for their distributing stock as described above sec_355 the basis of the stock of distributing and controlled in the hands of the shareholders of distributing after the distribution will be the same as the aggregate basis of the distributing stock in the hands of those shareholders immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 the holding_period of the controlled stock to be received by the shareholders of distributing as described above will include the period of the distributing stock surrendered in plr-115480-98 the exchange provided that such stock is held as a capital_asset by those respective shareholders on the day of the exchange sec_1223 no gain_or_loss will be recognized to distributing upon the distribution of all its controlled stock to distributing shareholders sec_361 a proper allocation of earnings_and_profits between distributing and controlled will be made pursuant to sec_312 of the code and sec_1_312-10 of the income_tax regulations no opinion is expressed as to the tax treatment of the transaction under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely yours assistant chief_counsel corporate by lewis k brickates assistant to the chief branch
